Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 6 objected to because of the following informalities:  claims 1 and 6 line 13 recites “the method further comprises:” and “The device further comprises:” respectively. However, further comprises is only needed when introducing additional limitation in a dependent claim. The Examiner suggests these recitations be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU Chen et al. (CN 105631859 A Three-degree of freedom bionic stereo vision system) hereinafter “Chen”.
Regarding claim 13 Chen
Chen discloses 13. A wide-field-of-view anti-shake high-dynamic bionic eye (“Three-degree-of-freedom bionic stereo vision system” Fig. 1, title, abstract, Page. 1), comprising 
a binocular bionic eye and a neck mechanism, wherein the neck mechanism drives a motion of the binocular bionic eye, (Chen, “First bionic eye and the second bionic eye respectively the first servomotor, the second servomotor, the 3rd servomotor and the 4th servomotor, the 5th servomotor, the 6th servomotor driving under carry out pitching, around optical axis, side-to-side movement, catch the image of little scope;” Page 7) 
the neck mechanism comprises a three-degree-of-freedom neck joint  (Three-degree of freedom, Fig. 1, abstract), 
the binocular bionic eye comprises two two-degree-of-freedom eyeball mechanisms ( First eyeball 21 and 2nd eyeball 31 in Fig. 1); 
wherein the motion of the binocular bionic eye under the drive of the neck mechanism refers to an up-and-down motion, a left-and-right motion, a rotary motion, or a combined motion of the three motions above. (“side-to-side movement.”... “the 6th servomotor driving under carry out pitching, around optical axis, side-to-side movement” Page 7)
Regarding claim 14 Chen
Chen discloses 14. The bionic eye according to claim 13, wherein when the neck mechanism drives the motion of the binocular bionic eye, the bionic eye is used for binocular tracking. ( “figure 5, a kind of method of real-time tracking adopting Three-degree-of-freedom bionic stereo visual system to realize target and three-dimensional localization” Page 3, Page 7)
Regarding claim 15 Chen 
Chen discloses 15. The bionic eye according to claim 14, wherein when the neck mechanism drives the motion of the binocular bionic eye, the bionic eye is used to acquire full scene visual information. (Chen  “Three-degree-of-freedom bionic stereo visual system” .... “In vision process, little scope visual field adjustment is adjusted by ball-joint eyeball, and scene switching on a large scale is moved by Three Degree Of Freedom visual system platform, adjusts the observed bearing of vision platform, thus realizing the acquisition of vision information of whole scene.” Page 5)
Regarding claim 16 Chen
Chen  discloses 16. The bionic eye according to claim 15, wherein the binocular bionic eye comprises a right eyeball mechanism and a left eyeball mechanism which have the same internal structure, and a bracket, wherein the right eyeball mechanism and the left eyeball mechanism are respectively symmetrically mounted at the ends of the bracket. (Chen , “What support 1 top was symmetrical is provided with the first rotating shaft 11 and the second rotating shaft 12, and the centre position of support 1 bottom is provided with the 3rd rotating shaft 13.” Page 5) 
Regarding claim 17 Chen
Chen discloses 17. The bionic eye according to claim 16, wherein any one eyeball structure of the left eyeball mechanism and the right eyeball mechanism comprises an eyeball (first bionic eye), a camera module, a first eyeball motor, and a second eyeball motor, wherein the camera module is mounted in the eyeball, the first eyeball motor is used to control left-and-right motion of the eyeball (“side-to-side movement.”... “the 6th servomotor driving under carry out pitching, around optical axis, side-to-side movement” Page 7), and the second eyeball motor is used to control the up-and-down motion of the eyeball. (Chen “Bionical cervical region The Cloud Terrace 4 moves up and down under the driving of the 7th servomotor 51” Page 6) Embodiment 2, as it is shown in figure 5, a kind of method of real-time tracking adopting Three-degree-of-freedom bionic stereo visual system to realize target and three-dimensional localization that present invention also offers is:
Step 1, the first camera head and the second camera head, by the motion of the first bionic eye and the second bionic eye, the video image of shooting whole scene, specifically include:
In little scope, first bionic eye and the second bionic eye respectively the first servomotor, the second servomotor, the 3rd servomotor and the 4th servomotor, the 5th servomotor, the 6th servomotor driving under carry out pitching, around optical axis, side-to-side movement, catch the image of little scope;
In on a large scale, oneth FPGA processes board and issues control instruction to the 7th servomotor, the 8th servomotor and the 9th servomotor, 7th servomotor, the 8th servomotor and the bionical cervical region The Cloud Terrace of the 9th Serve Motor Control carry out side Qu Yundong, oscillating motion and elevating movement, the motion of bionical cervical region The Cloud Terrace drives the 3rd pivot, and then drives the first bionic eye and the motion of the second bionic eye. (Page 7_

Chen “existing bionic eye is two-freedom mostly, only horizontally and vertically two degree of freedom, generally can only capture the image of little scope, can not position accurately very much, can not realizing omnibearing seizure, on the image procossing to collection, processing speed is relatively slow, precision is not high yet, it is impossible to realize real-time tracking and the three-dimensional localization of target fast and accurately. These problems have become the bottleneck of robot vision technical development.” (Chen, Page 2, Background Section)

Regarding claim 18 Chen
Chen discloses 18. The bionic eye according to claim 13 (Fig. 3) , wherein the neck mechanism further comprises a first neck motor, a second neck motor, and a third neck motor, the first neck motor is used to drive the binocular bionic eye to execute a left-and-right rotary motion  (Chen “under the driving of the 3rd servomotor 25, it is possible to left-right rotation, it is achieved the degree of freedom of left and right.” “Rotary motion under the driving of the 8th servomotor 52” Page 6); 
the second neck motor is used to drive the binocular bionic eye to execute a left-and-right oscillating motion (Chen, “Rotary motion under the driving of the 8th servomotor 52, it is achieved oscillating motion degree of freedom” Page 6); 
the third neck motor is used to drive the binocular bionic eye to execute an up-and-down pitching motion (Chen, “First bionic eye and the second bionic eye respectively the first servomotor, the second servomotor, the 3rd servomotor and the 4th servomotor, the 5th servomotor, the 6th servomotor driving under carry out pitching, around optical axis, side-to-side movement, catch the image of little scope;” Page 7); 
wherein the output shafts of the first neck motor, the second neck motor and the third neck motor are perpendicular to each other (Chen See Fig. 1, X, Y, Z coordinates).
Regarding claim 19 Chen
Chen discloses 19. The bionic eye according to claim 18, further comprising a motor, wherein the motor integrates an absolute code disk, such that the binocular bionic eye and the neck mechanism can be controlled at the positions with different degrees of freedom. (Chen, “neural integrator“ Page 9).
Allowable Subject Matter
Claim1-14 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN111687886A “3-DOF bionic eye movement device based on magnetic suspension driving and movement method thereof.” CN106155113B Biomimetic eye movement control system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.B/             Examiner, Art Unit 2481                                                                                                                                                                                           /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481